EXHIBIT 10.2

 

HERON LAKE BIOENERGY, LLC

 

SUBSCRIPTION AGREEMENT

INCLUDING INVESTMENT REPRESENTATIONS

 

THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into and
made effective on July 31, 2013, by and between Heron Lake BioEnergy, LLC, a
Minnesota limited liability company with its principal executive office located
at 91246 390th Avenue, P.O. Box 198, Heron Lake, Minnesota 56137 (the
“Company”), and Project Viking, L.L.C., a Minnesota limited liability company
(“Subscriber”).

 

W I T N E S S E T H

 

In consideration of the mutual promises contained herein, and other good and
valuable consideration, Subscriber hereby agrees, represents and warrants as
follows:

 

1.                                      Agreement of Subscription.

 

a.                                      Subscriber hereby subscribes to purchase
** 8,075,000 ** Class A capital units of the Company and ** 15,000,000 **
Class B capital units of the Company (collectively, the “Units”), which Units
quantify membership interests in the Company, at a purchase price of $0.30 per
Unit, upon the terms and conditions as set forth in this Subscription Agreement,
for a Total Purchase Price for the Units of ** $6,922,500.00 **.  All
capitalized terms used in this Subscription Agreement and not otherwise defined
herein shall have the meaning ascribed to such terms in the Company’s
Confidential Disclosure Statement dated June 11, 2013, including appendices (the
“Disclosure Statement”).

 

b.                                      This subscription is irrevocable.  The
Company will accept this subscription by having one of its officers countersign
this Subscription Agreement and return a copy of the signature page to you to
confirm acceptance.  Upon acceptance, this Subscription Agreement is binding on
Subscriber, and the obligations of Subscriber hereunder are unconditional.

 

c.                                       Upon the acceptance of this
Subscription Agreement, Subscriber agrees to deliver by wire transfer on the
same business day of the acceptance the amount of the Total Purchase Price for
the Units (100% payment is due upon Subscription).  Subscriber agrees that the
Units shall be governed by and that Subscriber is bound by the Company’s Member
Control Agreement dated effective September 23, 2004, as amended August 30,
2011, a copy of which is included in the Disclosure Statement as Appendix B (the
“Member Control Agreement”).  Subscriber acknowledges that Subscriber is a
current member of the Company and therefore has received a copy of the
Disclosure Statement including the Member Control Agreement.

 

d.                                      Subscriber acknowledges and agrees that
100% of Subscriber’s purchase price of the Units constitutes “AT-RISK” capital
and will not be placed into any type of escrow.  Immediately following
acceptance of this Subscription by the Company and tender of the payment for the
Units, the Company will use such funds to pay down the Company’s term revolver
note with AgStar Financial Services, PCA (“AgStar”).  Subscriber acknowledges
that the payment of the proceeds of this subscription to AgStar is the specified
use of the funds from this subscription.

 

e.                                       Upon acceptance of this Subscription
Agreement and tender of full payment of the entire subscription amount, the
Company will issue the Units to Subscriber for the Units purchased hereunder

 

--------------------------------------------------------------------------------


 

HERON LAKE BIOENERGY, LLC

JULY 31, 2013

 

PRIVATE PLACEMENT

 

SUBSCRIPTION AGREEMENT

 

and issue a certificate to Subscriber for the Units purchased hereunder, dated
as of the date of such acceptance and full payment.  Subscriber acknowledges and
agrees that Subscriber is bound by the Company’s Articles of Organization, a
copy of which is included in the Disclosure Statement as Appendix A (the
“Articles”) and the Member Control Agreement.

 

2.                                      Representations and Warranties of
Subscriber.

 

In consideration of the Company’s offer to sell the Units, and in order to
induce the Company to sell and issue the Units to Subscriber, Subscriber hereby
represents and warrants to the Company and its agents as follows:

 

a.                                      SEC Reporting Company and Reporting
Obligations; Information About the Company, the Units and the Notes Offering.
 Subscriber acknowledges that the Company is a public reporting company under
the Securities Exchange Act of 1934, and that Subscriber has immediate reporting
obligations under such Act as a result of its purchase of the Units hereunder
and Subscriber’s ownership of membership interests in the Company and the number
of Units purchased.  Subscriber, or its representative(s), has received, read
and understands the business, financial and operating information, and the risk
factors affecting the Company and its business and the value of the Units being
purchased hereunder, as described in or set forth in the periodic reports and
schedules filed by the Company with the SEC (including all exhibits and
financial statement schedules attached thereto or included therewith), including
but not limited to: (1) FORM 10-K Annual Report filed pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934 (the “34’ Act”) for the fiscal year
ended October 31, 2012; (2) FORM 10-Q Quarterly reports under Section 13 or
15(d) of the Act for the fiscal quarters ended January 31, 2013 and April 30,
2013; (3) the SCHEDULE 14A Definitive Proxy Statement relating to merger or
acquisition and Additional Definitive Proxy soliciting materials and Rule 14a-12
materials; and (4) all FORM 8-K reports filed in the past twelve months,
including but not limited to the Form 8-K reports filed in connection with the
termination of the Asset Purchase Agreement entered into with Guardian Energy,
the amendments to the forbearance agreements and related loan agreements between
the Company and AgStar Financial Services, PCA, and the amended and restated
loan agreement and interim subordinated loan agreements entered into on May 17,
2013.  In addition, Subscriber acknowledges it has received the Company’s
unaudited, non-public, financial statements for May 31, 2013 and June 30, 2013
and the 7-month and 8-month periods then ended, by reason of its appointees to
the Company’s Board of Governors.  Without limiting the foregoing, Subscriber
acknowledges that the Company has affirmative covenants and payment obligations
to AgStar in its loan agreements with AgStar, and that there are no assurances
that the covenants and payment obligations will be met, that the Company will
not violate loan covenants or payment obligations in the future, or that AgStar
will not declare an event of default and exercise all of their rights and
remedies under the loan agreement if the Company cannot cure any such defaults
or violations.

 

Subscriber acknowledges and represents and warrants to the Company that
Subscriber has received and carefully read: (i) the Company’s Confidential
Disclosure Statement dated June 11, 2013, including appendices; (ii) the form of
Indenture dated as of                               , 2013 among the Company and
U.S. Bank National Association attached as Appendix E to the Disclosure
Statement (the “Indenture”); (iii) the form of Note to be delivered under and
governed by the Indenture attached as Exhibit A to the Indenture; (iv) the form
of Indenture Subordination Agreement dated effective as of
                              , 2013 by and between AgStar Financial Services,
PCA and U.S. Bank National Association; and (v) all other information
incorporated by reference into the Disclosure Statement relating to the Company,
its business, or the Company’s offering of its 7.25% Secured Subordinated Notes
due 2018 (the “Notes”) pursuant to the terms and conditions of the Disclosure
Statement (the “Notes

 

2

--------------------------------------------------------------------------------


 

Offering”), as supplemented in accordance with the Subscription Supplement
Agreement referenced herein.  Subscriber acknowledges and understands that the
Company will amend the Notes Offering and require subscribers to the Notes to
confirm their subscription in accordance with the Subscription Supplement
Agreement of even date herewith by and among Subscriber, the Company, and
Granite Falls Energy, LLC (“Subscription Supplement Agreement”).

 

b.                                      Access to Information.  Subscriber
represents that it or its representatives has been given access to full and
complete information regarding the Company and has had an opportunity to obtain,
and has received, any and all additional information deemed necessary by
Subscriber in order to form a decision regarding an investment in the Company,
and Subscriber has utilized such access to Subscriber’s satisfaction.  As a
result, Subscriber believes it has sufficient knowledge about the business,
management and financial affairs of the Company, the Company’s ethanol plant and
subsidiaries and the operations thereof, the planned used of proceeds of this
subscription, the terms and conditions of this Subscription Agreement, the Notes
Offering described in the Disclosure Statement, the planned amendment and
confirmation procedures with respect to the Notes Offering, the Articles and
Member Control Agreement, the terms and conditions of the purchase of Units
contemplated hereby, and any other relevant matters, to make an informed
investment decision regarding an investment in the Company and the purchase of
Units contemplated hereby.

 

c.                                       High Degree of Risk.  Subscriber
realizes that an investment in the Units involves a high degree of risk,
including, but not limited to, the risks of receiving no return on the
investment and of losing Subscriber’s entire investment in the Company.

 

d.                                      Ability to Bear the Risk.  Subscriber is
able to bear the economic risk of investment in the Units, including the total
loss of such investment.

 

e.                                       No Market for Units; Restrictions on
Transfer.  Subscriber realizes that (i) there are substantial restrictions on
the transfer of the Units, both under the Securities Act and State Laws, as well
as under the Articles and the Member Control Agreement; (ii) there is not
currently, and it is unlikely that in the future there will exist, a public
market for the Units; and (iii) accordingly, for the above and other reasons,
Subscriber may not be able to liquidate an investment in the Units for an
indefinite period.  Subscriber realizes that the Units have not been registered
for sale under the Securities Act of 1933, as amended (the “Securities Act”) or
applicable state securities laws (the “State Laws”).  Subscriber acknowledges
and agrees that the Units may be sold only pursuant to registration under the
Securities Act and State Laws, or an opinion of counsel acceptable to the
Company that such registration is not required, and in accordance with the
Articles and the Member Control Agreement.

 

f.                                        Suitability.  Subscriber believes that
the investment in the Units is suitable for the undersigned based upon
Subscriber’s investment objectives and financial needs, and Subscriber has
adequate means for providing for his, her or its current financial needs and
personal contingencies and has no need for liquidity of investment with respect
to the Units.  Subscriber has such knowledge and experience in financial and
business matters that he, she or it is capable of evaluating the merits and
risks of an investment in the Units or Subscriber has obtained, to the extent
Subscriber deems necessary, his, her or its own professional advice with respect
to the risks inherent in the investment in the Units, and the suitability of the
investment in the Units in light of Subscriber’s financial condition and
investment needs.

 

g.                                      Investment Intent.  Subscriber has been
advised that the Units are not being registered under the Securities Act or the
relevant State Laws but are being offered and sold pursuant to exemptions from
such laws and that the Company’s reliance upon such exemptions is predicated in
part on

 

3

--------------------------------------------------------------------------------


 

Subscriber’s representations to it as contained herein.  Subscriber represents
and warrants that the Units are being purchased for Subscriber’s own account and
for Subscriber’s investment and without the intention of reselling or
redistributing the same, that Subscriber has made no agreement with others
regarding any of the Units and that Subscriber’s financial condition is such
that it is not likely that it will be necessary to dispose of any of the Units
in the foreseeable future.  Subscriber is aware that, in the view of the
Securities and Exchange Commission, a purchase of the Units with an intent to
resell by reason of any foreseeable specific contingency or anticipated change
in market values, or any change in the condition of the Company, or in
connection with a contemplated liquidation or settlement of any loan obtained
for the acquisition of the Units and for which the Units were pledged as
security, would represent an intent inconsistent with the representations set
forth above.  Subscriber further represents and agrees that if, contrary to the
foregoing stated intentions, Subscriber should later desire to dispose of or
transfer any of the Units in any manner, he, she or it shall not do so without
first obtaining the consent of the Company as required by the Company’s Articles
and the Member Control Agreement and (i) the opinion of counsel satisfactory to
the Company that such proposed disposition or transfer lawfully may be made
without the registration of the Units pursuant to the Securities Act and
applicable State Laws, or (ii) such registration (it being expressly understood
that the Company shall not have any obligation to register such Units for such
purpose).

 

h.                                      Brokers or Finders.  Subscriber has not
taken any action that will cause the Company to incur, directly or indirectly,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Subscription Agreement.

 

i.                                         Tax Liability.  Subscriber has
reviewed with Subscriber’s own tax advisors the tax consequences of this
investment and the transactions contemplated by this Subscription Agreement, and
has and will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents.  Subscriber understands
that Subscriber (and not the Company) shall be responsible for Subscriber’s own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Subscription Agreement.

 

j.                                         Residency.  Subscriber specifically
represents and warrants to the Company that Subscriber is a resident of the
State of Minnesota (please complete) and is not a resident of any other State.

 

Please check one indicating the basis for Subscriber’s residency:

 

o

 

Subscriber is an individual that has, at the time of the offer and sale to him
or her, his or her principal residence in Minnesota.

 

 

 

x

 

Subscriber is a corporation, partnership, trust or other form of business
organization that has, at the time of the offer and sale to it, its principal
office within Minnesota.

 

 

 

o

 

Subscriber is a corporation, partnership, trust or other form of business
organization that is organized for the specific purpose of acquiring Units and
all of the beneficial owners of that organization are residents of the State of
Minnesota.

 

STOP:  Subscriber must be a resident of the State of Minnesota in order to be
eligible to subscribe for Units.  If Subscriber is not a resident of Minnesota
or is a resident of another State, Subscriber may not subscribe for Units.

 

4

--------------------------------------------------------------------------------


 

3.                                      Accredited Status.

 

SECTION 3 IS REQUIRED IN CONNECTION WITH THE EXEMPTIONS FROM THE SECURITIES ACT
AND STATE LAWS BEING RELIED ON BY THE COMPANY WITH RESPECT TO THE OFFER AND SALE
OF THE UNITS.  SUBJECT TO SECURITIES LAWS REQUIREMENTS, ALL FINANCIAL
INFORMATION IN SECTION 3 WILL BE KEPT CONFIDENTIAL, AND WILL BE REVIEWED ONLY BY
THE COMPANY AND ITS COUNSEL, EXCEPT AS DISCLOSURE MAY BE REQUIRED OR COMPELLED
UNDER APPLICABLE SECURITIES LAWS.  The undersigned agrees to furnish any
additional information that the Company or its counsel deems reasonably
necessary in order to verify the responses set forth below.

 

Subscriber represents and warrants as follows (EACH SUBSCRIBER MUST COMPLETE.
PLEASE CHECK ALL THAT APPLY — YOU MUST BE AN ACCREDITED INVESTOR TO PURCHASE THE
NOTE):

 

INDIVIDUALS

 

o            (a)                                 Subscriber (hereinafter in this
Section 3, “the undersigned”) is an individual with a net worth, or a joint net
worth together with his or her spouse, in excess of $1,000,000.  (In calculating
net worth, the persons primary residence shall not be included as an asset, and
indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the securities, shall not be included as a liability, except that if the amount
of such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of
acquisition of the primary residence, the amount of such excess shall be
included as a liability.  Indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of securities shall be included as a liability.  You may
include equity in personal property and real estate, excluding your primary
residence, cash, short-term investments, stock and securities.  Equity in
personal property and real estate, excluding your primary residence, should be
based on the fair market value of such property minus debt secured by such
property.)

 

o            (b)                                 The undersigned is an
individual that had an individual income in excess of $200,000 in each of the
prior two years and reasonably expects an income in excess of $200,000 in the
current year.

 

o            (c)                                  The undersigned is an
individual that had with his/her spouse joint income in excess of $300,000 in
each of the prior two years and reasonably expects joint income in excess of
$300,000 in the current year.

 

o            (d)                                 The undersigned is a director
or executive officer or general partner (or its equivalent) of the Company.

 

ENTITIES

 

o            (e)                                  The undersigned, if other than
an individual, is an entity all of whose equity owners meet one of the tests set
forth in (a) through (d) above.  (If relying on this category alone, each equity
owner must complete a separate copy of this Subscription Agreement.)

 

5

--------------------------------------------------------------------------------


 

x          (f)                                   The undersigned is an entity,
and is an “Accredited Investor” as defined in Rule 501(a) of Regulation D under
the Securities Act.  This representation is based on the following (check one or
more, as applicable):

 

o                    (i)                                     The undersigned
(or, in the case of a trust, the undersigned trustee) is a bank or savings and
loan association as defined in Sections 3(a)(2) and 3(a)(5)(A), respectively, of
the Securities Act acting either in its individual or fiduciary capacity.

 

o                    (ii)                                  The undersigned is an
insurance company as defined in Section 2(13) of the Securities Act.

 

o                    (iii)                               The undersigned is an
investment company registered under the Investment Company Act of 1940 or a
business development Company as defined in Section 2(a)(48) of that Act.

 

o                    (iv)                              The undersigned is a
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 

o                    (v)                                 The undersigned is an
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974 and either (check one or more, as applicable):

 

o                    (aa)                          the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance Company, or registered
investment adviser; or

 

o                    (bb)                          the employee benefit plan has
total assets in excess of $5,000,000; or

 

o                    (cc)                            the plan is a self-directed
plan with investment decisions made solely by persons who are “Accredited
Investors” as defined under the Securities Act.

 

o                    (vi)                              The undersigned is a
private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 

x                  (vii)                           The undersigned has total
assets in excess of $5,000,000, was not formed for the specific purpose of
acquiring securities of the Company and is one or more of the following (check
one or more, as appropriate):

 

o                    (aa)                          an organization described in
Section 501(c)(3) of the Internal Revenue Code; or

 

x                  (bb)                          a corporation or limited
liability company; or

 

o                    (cc)                            a Massachusetts or similar
business trust; or

 

6

--------------------------------------------------------------------------------


 

o                    (dd)                          a partnership.

 

o                    (viii)                        The undersigned is a trust
with total assets exceeding $5,000,000, which was not formed for the specific
purpose of acquiring securities of the Company and whose purchase is directed by
a person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the investment in the
Units.

 

4.                                      Entities.

 

If Subscriber is an entity, the individual signing on behalf of such entity and
the entity jointly and severally agree and certify that:

 

a.                                      if entity is accredited solely by reason
of the category described in Section 3(f)(vii) or (viii) above, then the
undersigned entity was not organized for the specific purpose of acquiring the
Units; and

 

b.                                      this Subscription Agreement has been
duly authorized by all necessary action on the part of the undersigned entity,
has been duly executed by an authorized officer or representative of the
undersigned entity, and each is a legal, valid, and binding obligation of the
undersigned entity enforceable in accordance with its terms.

 

5.                                      Relationship to Brokerage Firms.

 

(Please answer the following questions by checking the appropriate response.)

 

a.                                      o YES  x NO:  Are you a director,
officer, partner, branch manager, registered representative, employee,
shareholder of, or similarly related to or employed by a brokerage firm?

 

b.                                      o YES  x NO:  Is your spouse, father,
mother, father-in-law, mother-in-law, or any of your brothers, sisters,
brothers-in-law, sisters-in-law or children, or any relative which you support,
a director, officer, partner, branch manager, registered representative,
employee, shareholder of, or similarly related to or engaged by, a brokerage
firm?

 

c.                                       o YES  x NO:  Does Subscriber own
voting securities of any brokerage firm?

 

d.                                      o YES  x NO:  If the undersigned is an
entity, is any director, officer, partner or 5% owner of the undersigned also a
director, officer, partner, branch manager, registered representative, employee,
shareholder of, or similarly related to or employed by, a brokerage firm?

 

e.                                       If the answer to any of the above items
is “YES”, please supply details below:

 

 

7

--------------------------------------------------------------------------------


 

6.                                      Securities Law Exemptions.

 

Subscriber acknowledges that the offer and sale of the Units has not been
registered under the Securities Act, or any state securities laws and that
the Company will offer and sell the Units and the Units will be issued to
Subscriber in reliance on exemptions from the registration requirements of the
Securities Act and exemptions under applicable state securities laws and in
reliance on the representations, warranties and agreements made by Subscriber
herein.  Without limiting the foregoing, the Units were offered and sold in
reliance on exemptions from federal and state securities laws including without
limitation section 4(2) of the Securities Act covering nonpublic offers and
sales and section 3(a)(11) and Rule 147 of the Securities Act covering
intrastate offers and sales of securities.  Accordingly, Subscriber agrees not
to sell, pledge, distribute, offer for sale, transfer or otherwise dispose of
the Units in the absence of: (i) an effective registration statement under the
Securities Act as to the Units and registration or qualification of the Units
under any applicable federal or state securities laws then in effect; or (ii) an
opinion of counsel, satisfactory to the Company, that such registration and
qualification are not required.  Additionally, the Units may be sold or
transferred only to persons resident of the State of Minnesota during the period
in which the Notes are being offered and sold by the Company and for a period of
nine months from the date of last sale by the Company of such securities.

 

7.                                      Restrictive Legend.

 

In addition to the restrictions to transfer of the Units contained in the
Articles and Member Control Agreement, and any corresponding restrictive legends
required thereunder, Subscriber also agrees that the Company shall place a
restrictive legend on any statement of interest prepared by the Company with
respect to the Units containing substantially the following language:

 

The securities represented by this Statement of Interest have not been
registered under the Securities Act of 1933, as amended (the “Act”) or under
applicable state securities laws and are also subject to a Subscription
Agreement.  The securities may not be sold, transferred or pledged in the
absence of such registration, unless pursuant to an exemption from the
registration requirements of the Act and applicable state securities laws.  The
Company reserves the right to require an opinion of counsel satisfactory to it
before effecting any transfer of the securities.  Without limiting the
foregoing, the Units were offered and sold in reliance on section 4(2) of the
Act and section 3(a)(11) and Rule 147 of the Act covering intrastate offers and
sales of securities.  Accordingly, the Units may be sold or transferred only to
persons resident of the State of Minnesota during the period in which the Notes
are being offered and sold by the Company and for a period of nine months from
the date of last sale by the Company of such securities.

 

8.                                      Miscellaneous.

 

a.                                      Survival of Representations and
Warranties; Indemnification.  Subscriber understands the meaning and legal
consequences of the agreements, representations and warranties contained herein,
agrees that such agreements, representations and warranties shall survive and
remain in full force and effect after the execution hereof and payment for the
Units, and further agrees to indemnify and hold harmless the Company and each
current and future employee, agent and member of the Company from and against
any and all loss, damage or liability due to, or arising out of, a breach of any
agreement, representation or warranty of the undersigned contained herein.

 

b.                                      No Assignment or Revocation; Binding
Effect.  Neither this Subscription Agreement, nor any interest herein, shall be
assignable by Subscriber without prior written consent of the Company. 

 

8

--------------------------------------------------------------------------------


 

Subscriber hereby acknowledges and agrees that Subscriber is not entitled to
cancel, terminate or revoke this Subscription Agreement and that it shall
survive the death, incapacity, dissolution or bankruptcy of Subscriber.  The
provisions of this Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.

 

c.                                       Choice of Law.  This Subscription
Agreement shall be construed and interpreted in accordance with Minnesota law,
without regard to its choice of law or conflicts of law provisions.

 

9.                                      Representations and Warranties of the
Company.

 

In consideration of Subscriber’s agreement to purchase the Units, the Company
represents and warrants to Subscriber as follows:

 

a.                                      Existence.  The Company is a duly
organized and validly existing limited liability company under the laws of the
State of Minnesota.

 

b.                                      Good Standing.  The Company is in good
standing under the laws of the State of Minnesota and there are no proceedings
or actions pending to limit or impair any of its powers, rights, privileges, or
to dissolve it.

 

c.                                       Due Authorization and Approval.  The
execution, delivery and performance of this Subscription Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by proper corporate action of the Company and do not contravene the Articles or
Member Control Agreement or contractual restriction binding on or affecting the
Company.

 

d.                                      Class B Units. Neither the Company nor
its Board of Governors has increased the minimum ownership requirements of or
placed other membership restrictions on the holders of Class B Units.  The
Class B Units issued pursuant to this Subscription Agreement are identical to
the Company’s Class A Units with respect to all rights and privileges.

 

e.                                       Units.  Upon receipt of full payment
for the Units, the Units shall be duly authorized, fully-paid, validly issued
and non-assessable Units of the Company.

 

10.                               Additional Agreements.

 

a.                                      Subscription Supplement Agreement;
Voting Agreement to Waive Purchase Option.  As a material part of the
consideration for each party to enter into and accept this Subscription
Agreement, the parties acknowledge that they have entered into the Subscription
Supplement Agreement and the Voting Agreement to Waive Purchase Option
contemporaneously with this Subscription Agreement, and all respective
representations, warranties, agreements and covenants of the parties thereunder
shall be in addition to, and not limited by, superseded, or replaced by, the
representations, warranties, agreements and covenants of the parties hereunder.

 

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * *

 

9

--------------------------------------------------------------------------------


 

SIGNATURE

 

/s/ Ron Fagen

 

 

Subscriber (Signature)

 

Subscriber (Signature, if more than one investor)

 

 

 

 

 

 

Project Viking, LLC

 

 

Print Name of Subscriber

 

Print Name of Subscriber (If more than one investor)

 

 

 

 

 

 

/s/ Ron Fagen, President & Managing Member

 

 

Name and Title of Signatory (for entities)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

501 W. Highway 212

 

 

 

 

 

 

 

 

P.O. Box 159

 

 

 

 

 

 

 

 

Granite Falls, MN 56241

 

 

 

NOTE:   Please be certain to complete the Subscriber Information Page attached
hereto and, if Subscriber is an entity, the attached Certificate of Signatory.

 

ACCEPTANCE OF SUBSCRIPTION AND AGREEMENT TO TERMS

 

The Company hereby accepts the subscription evidenced by this Subscription
Agreement including Investment Representations, effective as of July 31, 2013.

 

 

 

HERON LAKE BIOENERGY, LLC

 

 

 

 

 

By:

/s/ Robert Ferguson

 

 

Its:

CEO

 

10

--------------------------------------------------------------------------------


 

SUBSCRIBER INFORMATION

 

Project Viking LLC

 

(Please print name(s) in which the Note is to be issued)

 

 

 

 

 

 

 

 

25-1922419

 

 

Taxpayer I.D. No.

 

Taxpayer I.D. No.

 

 

(If more than one investor)

 

 

 

 

 

 

501 W. Hwy 212 — P.O. Box 159

 

 

Address

 

 

 

 

 

City:  Granite Falls

State:

MN

 

Zip Code:56241

 

 

 

 

 

Telephone Number: (320) 564-3324

 

 

 

 

 

 

 

 

Name of Authorized Representative (if other than individual): Ron or Diane Fagen

 

 

 

 

 

 

Form of Ownership:   (check one)

 

 

 

 

 

 

 

 

o

Individual Ownership

 

o

Tenants in Common

 

 

 

 

 

o

Joint Tenants (JTWROS)

 

o

Corporation

 

 

 

 

 

x

Limited Liability Company

 

o

Trust (Signature and title pages of Trust Agreement and all amendments must be
enclosed)

 

 

 

 

 

 

 

Trustee Name:

 

 

 

Trust Date:

 

 

 

 

 

 

 

o

Other: Provide information below.

 

 

                 

 

 

                 

 

 

                 

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF SIGNATORY

 

(To be completed if Units are being subscribed for by an Entity)

 

I, Ron Fagen, am the President & Managing Member of Project Viking, LLC (the
“Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of this Subscription Agreement and to purchase and hold the
Units pursuant to the terms of this Subscription Agreement and the Company’s
Articles and the Member Control Agreement, and to act on behalf of the Entity
with respect to any actions or consents of the Entity required thereunder or
this Subscription Agreement.  I further certify that this Subscription Agreement
and such actions or consents been duly and validly executed on behalf of the
Entity and each constitutes a legal and binding obligation of the Entity.

 

 

IN WITNESS WHEREOF, I have set my hand hereto effective July 31, 2013.

 

 

 

/s/ Roland J. Fagen

 

(Signature)

 

 

 

 

 

President & Managing Member

 

(Title)

 

 

 

 

 

Roland J. Fagen

 

(Please Print Name)

 

12

--------------------------------------------------------------------------------